Case 2:19-cr-20246-DPH-APP
       Case 3:19-mj-00759-RMS
                            ECFDocument
                                No. 10 filed
                                        11 05/10/19
                                             Filed 05/09/19
                                                        PageID.41
                                                            Page 1 of
                                                                   Page
                                                                      14 1 of 14


                                                                                     EFILE
                          U.S. District Court
                District of Connecticut (New Haven)
   CRIMINAL DOCKET FOR CASE #: 3:19−mj−00759−RMS All Defendants

 Case title: USA v. Stevenson                               Date Filed: 05/09/2019

 Assigned to: Judge Robert M.
 Spector

 Defendant (1)
 Ryan Stevenson                    represented by Allison Murray Near
                                                  Federal Defender's Office
                                                  265 Church Street
                                                  Suite 702
                                                  New Haven, CT 06510
                                                  203−498−4200
                                                  Fax: 203−498−4207
                                                  Email: Allison_Near@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Public Defender

 Pending Counts                                  Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                               Disposition
 None

 Highest Offense Level
 (Terminated)
 None

 Complaints                                      Disposition
 18USC 1349 Conspiracy to
 Commit Wire Fraud



 Plaintiff
 USA                                       represented by
                                                                                             1
Case 2:19-cr-20246-DPH-APP
       Case 3:19-mj-00759-RMS
                            ECFDocument
                                No. 10 filed
                                        11 05/10/19
                                             Filed 05/09/19
                                                        PageID.42
                                                            Page 2 of
                                                                   Page
                                                                      14 2 of 14


                                                             Marc Harris Silverman
                                                             DOJ−USAO
                                                             Marc Silverman
                                                             157 Church Street, Floor 25
                                                             New Haven, CT 06510
                                                             203−821−3700
                                                             Email: marc.silverman@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

  Date Filed   # Page Docket Text
  05/09/2019   1       ORAL MOTION to Unseal Search Warrant Case 3:19−mj−733 by USA as to
                       Ryan Stevenson. (Pesta, J.) (Entered: 05/10/2019)
  05/09/2019   2       Minute Entry: Initial Appearance in Rule 5 Proceedings as to Ryan Stevenson
                       held on 5/9/2019; Motion Hearing as to Ryan Stevenson held on 5/9/2019 before
                       Judge Robert M. Spector: granting 1 Motion to Unseal Case 19mj733 (1); ;
                       Detention Hearing as to Ryan Stevenson held on 5/9/2019; Order appointing
                       Allison Near as FPD; Non Surety Bond set at $20,0000, Total Time 31
                       minutes(Court Reporter FTR.) (Pesta, J.) (Entered: 05/10/2019)
  05/09/2019   4       WAIVER of Rule 5 and 5.1 Hearings by Ryan Stevenson (Pesta, J.) (Entered:
                       05/10/2019)
  05/09/2019   5       USM Return of Service on Arrest Warrant executed as to Ryan Stevenson on
                       5/9/19 (Pesta, J.) (Entered: 05/10/2019)
  05/09/2019   6       Unsecured Bond Entered as to Ryan Stevenson in amount of $ 20,000.00, (Pesta,
                       J.) (Entered: 05/10/2019)
  05/09/2019   7       ORDER Setting Conditions of Release as to Ryan Stevenson
                       Signed by Judge Robert M. Spector on 5/9/19. (Pesta, J.) (Entered: 05/10/2019)
  05/09/2019   8       ORDER REQUIRING DFT TO APPEAR in the Eastern District of Michigan on
                       5/16/19 at 10:00 a.m. as to Ryan Stevenson
                       Signed by Judge Robert M. Spector on 5/9/19. (Pesta, J.) (Entered: 05/10/2019)
  05/09/2019   9       ELECTRONIC FILING ORDER FOR COUNSEL as to Ryan Stevenson −
                       PLEASE ENSURE COMPLIANCE WITH COURTESY COPY
                       REQUIREMENTS IN THIS ORDER
                       Signed by Judge Robert M. Spector on 5/9/19. (Pesta, J.) (Entered: 05/10/2019)




                                                                                                        2
Case 2:19-cr-20246-DPH-APP
       Case 3:19-mj-00759-RMS
                            ECFDocument
                                No. 10 filed
                                        11 05/10/19
                                             Filed 05/09/19
                                                        PageID.43
                                                            Page 3 of
                                                                   Page
                                                                      14 3 of 14


 MIME−Version:1.0
 From:CMECF@ctd.uscourts.gov
 To:CMECF@ctd.uscourts.gov
 Bcc:
 −−Case Participants: Allison Murray Near (allison_near@fd.org), Judge Robert M. Spector
 (ashlee_campbell@ctd.uscourts.gov, i−rms@ctd.uscouts.gov, monica_watson@ctd.uscourts.gov,
 robert_spector@ctd.uscourts.gov, s−rms@ctd.uscourts.gov)
 −−Non Case Participants:
 −−No Notice Sent:

 Message−Id:5832343@ctd.uscourts.gov
 Subject:Activity in Case 3:19−mj−00759−RMS USA v. Stevenson Motion to Unseal Case
 Content−Type: text/html

                                           U.S. District Court

                                         District of Connecticut

 Notice of Electronic Filing


 The following transaction was entered on 5/10/2019 at 12:31 PM EDT and filed on 5/9/2019

 Case Name:            USA v. Stevenson
 Case Number:          3:19−mj−00759−RMS
 Filer:                USA
 Document Number:      1(No document attached)
 Docket Text:
  ORAL MOTION to Unseal Search Warrant Case 3:19−mj−733 by USA as to Ryan Stevenson.
 (Pesta, J.)


 3:19−mj−00759−RMS−1 Notice has been electronically mailed to:

 Allison Murray Near    Allison_Near@fd.org

 3:19−mj−00759−RMS−1 Notice has been delivered by other means to:




                                                                                             3
           Case 2:19-cr-20246-DPH-APP
                  Case
                   Case3:19-mj-00759-RMS
                         3:19-mj-00759-RMS
                                        ECFDocument
                                            Document
                                            No. 10 filed
                                                    112 05/10/19
                                                         Filed 05/09/19
                                                                    PageID.44
                                                                        Page 14 of
                                                                                Page
                                                                                   2
                                                                                   14 4 of 14
                                                                                                                                      Criminal Std (//201)
                                                                          H ON ORABLE: Robert M. Spector
                                                    DEPUTY CLERK A. Campbell            RPTR/ECRO/TAPE FTR
                                                    USPO J. Dickson/C. Hall             INTERPRETER
TOTAL TIM E:              hours 31       minutes
                                                    D ATE: May 9, 2019 START TIME: 12:47pm                           END TIME: 1:18pm
                                                         COURTROOM MINUTES
  IA-INITIAL APPEAR                      BOND HRG                            CHANGE OF PLEA                         IN CAM ERA HRG
  IA- RULE 5                             DETENTION HRG                         WAIVER/PLEA HRG                      COM PETENCY HRG
  ARRAIGNMENT                             PROBABLE CAUSE                       EXTRADITION HRG                      FORFEITURE
  CONFLICT HRG                           EVIDENTIARY HRG                     STATUS CONF027,21+5*



     CRIM INAL NO. 3:19-mj-759(RMS)                      DEFT # ______                     M. Silverman
                                                                                           AUSA
                UNITED STATES OF AMERICA
                          vs                                                             A. Near
                      Ryan Stevenson                                                     Counsel for Defendant Ret            CJA           PDA



  . . . . . . . Deft failed to appear. Oral M otion for issuance of Warrant      granted      denied          Bond FORFEITED
  ......      Arrest Date (CT Case): 05-09-2019                   Case unsealed or      Rule 5 arrest,              Dist of
  . . . . . . CJA 23 Financial Affidavit filed       under seal
  . . . . . . Order Appointing Federal Public Defender’s Office filed
  . . . . . . Court appoints Attorney Allison Near                       to represent defendant for        this proceeding only          all proceedings
  . . . . . . Appearance of                                                          filed
  ......       Complaint filed       Sealed Complaint filed           Affidavit of                                            filed
  ......       Information/M isdemeanor filed           Sealed Information filed
  ......       Waiver of Indictment (case opening) filed              Felony Information filed
  ......       Waiver of Indictment (mid case) filed              Superseding Information filed
  . . . . . . Plea Agreement Ltr filed     under seal       to be e-filed
    . . . . . . Plea of    not guilty   guilty      nolo contendere to count(s)                      of the
  . . . . . . Petition to Enter Guilty Plea filed                                                             (indict, superseding indict, info)
  . . . . . . Defendant motions due                                   ; Government responses due
  . . . . . . Scheduling Order       filed    to be filed   Sentencing Scheduling Order
  . . . . . . . Hearing on Pending M otions scheduled for                       at
  . . . . . . Jury Selection set for                                 at
  . . . . . . Remaining Count(s) to be dismissed at sentencing
  . . . . . . Sentencing set for                            at                          Probation 246B Order for PSI & Report
  . . . . . . Special Assessment of $___________ on count(s)___________. Total $ _________         Due immediately    Pay at sentencing
  . . . . . . Govt’s M otion for Pretrial Detention filed        GRANTED            DENIED       ADVISEMENT
  . . . . . . Govt’s ORAL M otion for Pretrial Detention     GRANTED          DENIED               ADVISEMENT
  . . . . . . Order of Detention filed
  . . . . . . Deft ordered removed/committed to originating /another District of
  . . . . . . No bond set at this time, Order of Temporary Detention Pending Hearing               filed       to be filed
  . . . . . . Waiver of Rule 5 Hearing filed
  . . . . . . Govt’s M otion for waiver of 10-day notice          GRANTED      G DENIED G ADVISEMENT
  . . . . . . Bond   set at $ 20,000.00                  reduced to $                        Non-surety          Surety      Personal Recognizance
  . . . . . . Bond    revoked       reinstated       continued      modified
  . . . . . . Defendant detained
  ......                  Hearing        waived       set for                                     continued until
  . . . . . . Set Attorney Flag and notify Federal Grievance Clerk
                                                                  SEE page II for      conditions of bond          additional proceedings



                                                                                                                                                       4
                   Case 2:19-cr-20246-DPH-APP
                          Case
                           Case3:19-mj-00759-RMS
                                 3:19-mj-00759-RMS
                                                ECFDocument
                                                    Document
                                                    No. 10 filed
                                                            112 05/10/19
                                                                 Filed 05/09/19
                                                                            PageID.45
                                                                                Page 25 of
                                                                                        Page
                                                                                           2
                                                                                           14 5 of 14

                                                                CONDITIONS OF BOND



         . . . . . Travel restricted to Connecticut of extended to
                   upon obtaining permission from USPO. A motion for any other travel with copies to the Govt and to USPO must be filed
                   and approved by the Court.

          . . . . . Deft must reside at


         . . . . . . Deft must report to USPO               times a   G week Gmonth G by telephone G in person G at USPO             discretion.

         . . . . . . Deft    must surrender passport by 4: 00 p. m. on                   ;       M ust not apply for a passport.

         . . . . . . . Deft must refrain from the possession of firearms or dangerous weapons.

         . . . . . . Deft must maintain employment or actively seek employment.

         . . . . . . Deft must refrain from use or unlawful possession, or distribution of a narcotic drug.

         . . . . . . as set forth in the Order Setting Conditions of Release

         .......




                                                           ADDITIONAL PROCEEDINGS



         . . . . . . Deft’s oral motion                                                                         granted    denied     advisement
         ...... Deft’s oral motion                                                                              granted    denied      advisement
         . . . . . . . Deft’s oral motion                                                                       granted    denied      advisement
         . . . . . . . Deft’s oral motion                                                                       granted     denied      advisement
         . . . . . . Govt’s oral motion to unseal SW 19mj733                                                    granted     denied     advisement
         . . . . . . Govt’s oral motion                                                                         granted    denied      advisement
         . . . . . . Govt’s oral motion                                                                         granted    denied      advisement
         . . . . . . Govt’s oral motion                                                                         granted     denied     advisement
         ...... #           Deft                      M otion                                                   granted     denied     advisement
         ...... #           Deft                      M otion                                                   granted     denied     advisement
         ...... #           Govt M otion                                                                        granted     denied     advisement
         ...... #           Govt M otion                                                                        granted     denied     advisement
         ......                                                                                        filed    granted    denied      advisement
          ......                                                                                       filed    granted     denied     advisement
         ......                                                                                        filed    granted    denied     advisement
         ......                                                                                        filed    granted    denied     advisement
         ......                                                                                         filed    granted    denied    advisement

Notes:




                                                                                                                                                   5
        Case 2:19-cr-20246-DPH-APP
               Case
                Case3:19-mj-00759-RMS
                      3:19-mj-00759-RMS
                                     ECFDocument
                                         Document
                                         No. 10 filed
                                                 114 05/10/19
                                                      Filed 05/09/19
                                                                 PageID.46
                                                                     Page 16 of
                                                                             Page
                                                                                1
                                                                                14 6 of 14
AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hea1ings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                        F f Le E                     [) for the
                                                                                District of Connecticut
                                              'H'llt\

                                                                                I      I                43
                 United States of America                                                               )
                                                              I!"'                          f'
                                                                                                                                        &S '1
                                                                         "P!,1 ,..._   i
                                                        ,,..._, ,, h                   I    ,.,I        fl T
                                V.                      • I   ~      t      "   I .. " ~        {              Case No. 3: 19-mj- 1               (RMS)
                                                t.                                         ,,       ;   )
                                                                                                        )
                       Ryan Stevenson                                                                   )      Charging District's Case No.           19-20246
                            Defendant                                                                   )

                                                 W AIYER OF RULE 5 & 5.1 HEARINGS
                                                       (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)                                         Eastern District of Michi a_n__ _

          I have been informed of the charges and of my rights to:
          ( 1)      retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)       an identity hearing to determine whether I am the person named in the charges;
          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
          (4)       a preliminary hearing within 14 days of my first appearance ifl am in custody and 21 days otherwise -
                    unless I am indicted - to determine whether there is probable cause to believe that an offense has
                    been committed;
          (5)       a hearing on any motion by the government for detention;
          (6)       request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          l 7g,r¢¢ to waive my right(s) to:
         isl         an identity hearing and production of the warrant.
          0          a preliminary hearing.
         0           a detention hearing.
         •           an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                     by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.



                                                                           - --~
                                                                                                                       Defendant's signature



                                                                                                                  Signature of defendant's attorney


                                                                                                 _ _ _ __ - - - - ~A=H=is-on N ar
                                                                                                                Printed name of defendant's attorney



                                                                                                                                                                   6
            Case 2:19-cr-20246-DPH-APP
                   Case
                    Case3:19-mj-00759-RMS
                          3:19-mj-00759-RMS
                                         ECFDocument
                                             Document
                                             No. 10 filed
                                                     115 05/10/19
                                                          Filed 05/09/19
                                                                     PageID.47
                                                                         Page 17 of
                                                                                 Page
                                                                                    1
                                                                                    14 7 of 14

                                                                                                        AUSA:     Timothy Wyse                           Telephone: (313) 226-9144
AO 442 /Rev 11/l lJ Arrest Warrant                                           Special Agent:                       Mad •   MJ                             Telephone: (313) 226-0533


                                            UNITED
                                              r>=q
                                                   STATES DISTRICT COURT
                                                        ~-'    ,: ii                                    for the
                                                   !J         [   l:ur
                                                                         ·aslern District of Michigan
                                             ZG/9 IU.Y -<i p 2: 43
United States of America
      V.                                                      .-;- .(' --r·
                                                                        ! 1-·J 'JJ' ,, T
                                                                j ' • ' '             .J           i\
                                                                                       I'-.
D-6 Ryan Stevenson
                                                              I ' .' . ' -    :
                                                                                  ,    .   j   •
                                                                                                                  2: 19-cr-20246



                                                                         ARREST WARRANT

To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                      -=R..:.yc.. :a; ; . n;. :S: . .;tc: .ev..:. .e.: . :n=s-=o..:. :n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ ,
(name ofperson to be arrested)

who is accused of an offense or violation based on the following document filed with the court:


~ Indictment       D Superseding Indictment D Information D Superseding Information D Complaint
D Probation Violation Petition D Supervised Release Violation Petition D Violation Notice D Order of the Court
This offense is briefly described as follows:
18 U .S.C. § 1349 - Conspiracy to Commit Wire Fraud




Date:           APR 1 8 2019
                                                                                                                                  l.1·,1•11i11g • 1G'11r 's   :~,®~QTY CLERK
City and state:           DETROIT, MICHIGAN
                                                                                                                                    Printed name and title


Return

           This warrant was received on (date)                         S / >/..)CJ/ 'L_ , and the person was arrested on (date)                                   S / '1 / ~ t I   Goy
at   (city and state) -W ~.\--~
                        -~~   \-\a..v
                                  - U\ ~            CT

Date:
                                                                                                                                 Arresting off/fu 'i; ~·ig11a111r11
                                                                                                          ~peqc.1_~""\r            ~"c,½~\ Mc~~5\\o
                                                                                                                                   Printed name and title         ~

Distrib111ion: Original Court- }copy U.S. Marshal - 2 copies USA
                                                                                                                                                                                         7
          Case 2:19-cr-20246-DPH-APP
                 Case
                  Case3:19-mj-00759-RMS
                        3:19-mj-00759-RMS
                                       ECFDocument
                                           Document
                                           No. 10 filed
                                                   116 05/10/19
                                                        Filed 05/09/19
                                                                   PageID.48
                                                                       Page 18 of
                                                                               Page
                                                                                  2
                                                                                  14 8 of 14

AO 98 (Rev. 12/ 11) Appearance Bond



                                       UNITED S AT                                            .DISTRICT COURT
                                                                                   for the
                                                   7
                                                       1I     IJ)'ISl4'?-itl l                    n~ ictll

                   United States of Americit.J.S.            DlSTRiCT COURT
                                  v.                   r H: •. 1 r-,
                                                       I•··-,,•••
                                                                       I\" r-
                                                                         •
                                                                                        "' T•
                                                                                   ··.i '.J,
                                                                             .....-. . -.'I

                                                                                              )       Case No. 3:19-mj-7'59 (RMS)
_ _ ______ Ryan Stevenson                                                                     )
                              Defendant                                                       )


                                                                APPEARANCE BOND

                                                               Defendant's Agreement
I,                       Ryan Stevenson                         (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                        Type of Bond
(     ) (1) This is a personal recognizance bond.

( f._ )   (2) This is an unsecured bond of$            [YQ, QQ Q , 0()
(    ) (3) This is a secured bond of$                                                             - - - , secured by:

          (   ) (a) $ _ _ _ _ _ _ __                        , in cash deposited with the court.

          (   ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it -such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

          (   ) (c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.



                                                                                                                                          8
         Case 2:19-cr-20246-DPH-APP
                Case
                 Case3:19-mj-00759-RMS
                       3:19-mj-00759-RMS
                                      ECFDocument
                                          Document
                                          No. 10 filed
                                                  116 05/10/19
                                                       Filed 05/09/19
                                                                  PageID.49
                                                                      Page 29 of
                                                                              Page
                                                                                 2
                                                                                 14 9 of 14
                                                                                                                                  Page 2

 AO 98 (Rev. 12/11) Appearance Bond



 Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
 security will be released when either: ( 1) the defendant is found not guilty on all charges, or (2) the defendant reports to
 serve a sentence.

                                                               Declarations

 Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

              ( 1)      all owners of the property securing this appearance bond are included on the bond;
              (2)       the property is not subject to claims, except as described above; and
              (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                        while this appearance bond is in effect.

 Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
 of release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


 Date: 'f._   5" (9    /(9                                           ,~- - -~                          t'ss-ign
                                                                                                             - a-tu-re_ _ _ _ _ _ _ __



><   ()Jt0 STt: V.cL1.IS{Yv~- -
                     suretylproperty owner - printed name             ~                :ft:;:;;;   awM,-,;gnamre and ~, ? ? -     /J
                     Surety/property owner - printed name                           Surety/property owner - signature and date



                     Surety/property owner - printed name                           Surety/property owner - signature and date




                                                                      CLERK OF COURT


 Date: .CS.      9. / 9
 Approved.

 Date:        5/9/19                                                              /s/ Robert M. Spector
                                                                                                Judge's signature




                                                                                                                                 9
      Case 2:19-cr-20246-DPH-APP
             Case
               Case3:19-mj-00759-RMS
                     3:19-mj-00759-RMS
                                    ECFDocument
                                        No.
                                        Document
                                            10 filed
                                                117 05/10/19
                                                     Filed
                                                     Filed05/09/19
                                                           05/09/19
                                                               PageID.50
                                                                    Page
                                                                    Page10
                                                                         1 Page
                                                                           of
                                                                            of31410 of 14


AO 199A (Rev 12/ I I) Order Setting Conditions of Release                                                                    Page I of   3   Pages




                                        UNITED              SiAT                      'O) STRICT COURT
                                                                                for the
                                                                 Dts1ri • f on • Iil:u!
                                                      t1 S n:r.rr-,,,.,T .• !!RT
                                                        •   • ,.J I '-   ~ 1 ~ l..,
                        •
                    U111ted States of Amenca
                                                 .                 r , , ' ', r ·~.
                                                                  , , .. _, ._, '')L
                                                                                      ,
                                                                                               r.
                                                                                              • .

                                   V.                                                     )
                            Ryan Stevenson
                                                                                          )         Case No.   3:19mj759(RMS) and 2:19cr20246
                                                                                          )
                                                                                          )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                  United States District Court for the Eastern District of Michigan
                                                                                                           Place
       231 West Lafayette Blvd., Detroit, Ml 48226

      on                                                                May 16, 2019 at 10:00am
                                                                                      Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered .

The defendant will execute a $20,000 unsecured, surety bond which is co-signed by the defendant's father, Mel
Stevenson.




                                                                                                                                                     10
          Case 2:19-cr-20246-DPH-APP
                 Case
                   Case3:19-mj-00759-RMS
                         3:19-mj-00759-RMS
                                        ECFDocument
                                            No.
                                            Document
                                                10 filed
                                                    117 05/10/19
                                                         Filed
                                                         Filed05/09/19
                                                               05/09/19
                                                                   PageID.51
                                                                        Page
                                                                        Page11
                                                                             2 Page
                                                                               of
                                                                                of31411 of 14


i\O 19913 (Rev 12/11) Additional Conditions of Release                                                                                      Page   _2_ ot _1_ Pages
                                                    ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( X)    (6)   The delcndant is placed in the custody of:
              Person or organization          Mel Stevenson
              Address (only !/"above is an organi::ation)
              Cily and state West Haven. CT                                                                       Tel. No.
who agrees to (a) supervise lhe defendant, (b) ~se every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immedialely
if the defendant violates a condition of release or is 110 longer in the custodian's custody.




(X )     (7) The defendant musl:
       ( X ) (a) submit lo supervision by and report for supervision to the           United States Probation Office
                    telephone number         _ _ _ __ _ , no later than . . .0  ,"--'5~/_,,0'--"9'-'-/=
                                                                                                      2-""0----'1..,,9'---------- -
             (b)    continue or actively seek employment.
             (c)    continue or start an education program.
             ( d)   surrender any passport to:
         X ) (c)    not obtain a passport or other international travel document.
         X ) (f)    abide by the following restrictions on personal association, residence, or travel:                      The defendant's travel is restricted to CT   arg
                    the Eastern District of Michigan (for court). He is required to reside with his parents at their West Haven addresa
         X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including:

               (h) get medical or psychiatric treatment:

               (i) relurn to custody each                     at _ _ _ _ o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                   or the following purposes:

              (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       t X   (k) not possess a firearm, destructive device, or other weapon.
         X    (I) not use alcohol (        ) at all ( X ) excessively.
         X   (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
             (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                  frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                  substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                  substance screening or testing.
             (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
             (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  (    ) (i) Curfew. You are restricted to your residence every day (            ) from     _ _ _ _ _ to _ _ _ _ _ , or (               ) as
                               directed by the pretrial services office or supervising officer; or
                       ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                               substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                               approved in advance by the pretrial services office or supervising officer; or
                       ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               comt appearances or other activities specifically approved by the court.
           ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                  requirements and instructions provided.
                  (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                         supervising officer.
         X     (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.
         x     (s) Based on the underlying circumstances of the offense, the defendant is prohibited from accessing the internet
                    and/or the dark web from aoy_device.______________________

               Defendant shall comply with all rules of the USPO and all orders of the probation
               officer. Any failure to comply with any such rules and/or orders shall constitute a
               violation of these conditions of release and may result in revocation of bond.

                                                                                                                                                                   11
     Case 2:19-cr-20246-DPH-APP
            Case
              Case3:19-mj-00759-RMS
                    3:19-mj-00759-RMS
                                   ECFDocument
                                       No.
                                       Document
                                           10 filed
                                               117 05/10/19
                                                    Filed
                                                    Filed05/09/19
                                                          05/09/19
                                                              PageID.52
                                                                   Page
                                                                   Page12
                                                                        3 Page
                                                                          of
                                                                           of31412 of 14

1\0 I 99C (Rev 09/08) i\dvic~ of Penalties                                                                      Page   3       of   3   Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS :

       Violating any of the foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death , life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years , or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed . I am aware of the penalties and sanctions set forth above.




                                                                                  ½         f,mdrmt'sSi

                                                        New Haven, CT
                                                                                              City and State



                                                 Directions to the United States Marshal

        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release . If still in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.


Date·              5/9/2019                                                           /s/ Robert M. Spector
                                                                                       Judicial Officer 's Signature

                                                                    . Robert M. Spector, U__r:i_i_t~d S!ates _r-.1_
                                                                                                                  agistrat~~u~_ge
                                                                                          Printed name and ti/le




                     DISTRIBUTION        COURT    DEFENDANT       PRETRIAL SERVICE       U,S ATTORNEY           lJ S MARSHAL




                                                                                                                                            12
        Case 2:19-cr-20246-DPH-APP
               Case
                 Case3:19-mj-00759-RMS
                       3:19-mj-00759-RMS
                                      ECFDocument
                                          No.
                                          Document
                                              10 filed
                                                  118 05/10/19
                                                       Filed
                                                       Filed05/09/19
                                                             05/09/19
                                                                 PageID.53
                                                                      Page
                                                                      Page13
                                                                           1 Page
                                                                             of
                                                                              of11413 of 14

AO 467 (Rev. 01 /09) Order Requiring a Defendant to Appear in the Disttict Where Charges are Pending and Trnnsfening Bail


                                       UNITE~T T_. ·: DISTRICT COURT
                                                                                       for the



                   United States of AmeridJ. S.             DlSTRICT C !RT
                                                                           ''f ':°'i
                                  V.                   i
                                                           f\7\'I 11
                                                            • "   ,    -    •   - '·•
                                                                                        I    ,-
                                                                                            } ·   Case No. 3:19-mj-   7~ (RMS)
                        Ryan Stevenson                                                      )
                                                                                            )     Charging District:    Eastern District of Michigan
                              Defendant                                                     )     Charging District's Case No. 19-20246


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the



                                                                                                                                              3
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

[Place: Theodore Levin U.S. Courthouse     Courtroom No.: Duty Judge
        231 W. Lafayette Blvd.             r------------✓~z~,~        ; 0-~-.r.---.,,.____--- -
1
L Detroit, Ml 48226 - - -- - -- - - -- -- ~D_ate and Time: 5/16/201 ~ 0 am                   _

         The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            05/09/2019
                        - - -- -                                                                   /s/ Robert M. Spector


                                                                                 ____R_obert M. Spector, United States District Court
                                                                                                              Printed name and title




                                                                                                                                                13
Case 2:19-cr-20246-DPH-APP
       Case
         Case3:19-mj-00759-RMS
               3:19-mj-00759-RMS
                              ECFDocument
                                  No.
                                  Document
                                      10 filed
                                          119 05/10/19
                                               Filed
                                               Filed05/09/19
                                                     05/09/19
                                                         PageID.54
                                                              Page
                                                              Page14
                                                                   1 Page
                                                                     of
                                                                      of11414 of 14




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


               ELECTRONIC FILING ORDER IN MAGISTRATE CASES


       This case is designated as an electronically filed case. This means that all

pleadings will be required to be filed electronically. Documents filed electronically

must be filed in OCR text searchable PDF format. The procedures contained in the

District’s CM/ECF Policies and Procedures Manual will apply and counsel will be

required to register with the Clerk’s Office and provide an email address. The

Manual can be found on the court’s website atwww.ctd.uscourts.gov. All activity in

the case (e.g., pleadings, orders, notices and calendars) will be filed/sent

electronically from this date forward.


       Counsel must comply with all applicable Federal Rules of Criminal Procedure,

the District's Local Rules, the requirements set forth in the District's CM/ECF Policies

and Procedures Manual, and any other rules and administrative procedures which

implement the District's CM/ECF system.

       If electronic filing would impose an undue burden on counsel or the parties, a

motion may be made to vacate the Electronic Filing Order, for good cause shown.




       SO ORDERED.

                                                 /s/ Robert M. Spector
                                                United States Magistrate Judge
Rev 5/1/18



                                                                                           14
